[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION AND JUDGMENT ENTRY
Appellants have filed a motion for leave to file an amended notice of appeal to add Defendant Victor Markowitz as an expressly named appellant. Their original notice of appeal identified Defendant Victor Building Company, Inc. and Third Party Plaintiff Melvin Markowitz as the appellants. Appellants now ask this court to allow them to amend the notice of appeal because they inadvertently omitted the name of Victor Markowitz from the notice of appeal. Appellees, National City Bank and Northern Ohio Investment Co. have each filed a memorandum in opposition to the motion to amend.
Upon consideration and pursuant to App.R. 3(E), we find the motion to amend well-taken and it is granted. Appellants shall file their amended notice of appeal on or before March 15, 2000. Thereafter, appellees may each file an amended brief in response to the appellants' assignments of error, if it is deemed necessary, within twenty days of the date the amended notice of appeal is filed. It is so ordered.
Peter M. Handwork, J., Melvin L. Resnick, J.,Richard W. Knepper, P.J., CONCUR.